 

Exhibit 10.25

SEPARATION AGREEMENT AND GENERAL RELEASE OF CLAIMS

This Separation Agreement and General Release of Claims (the “Agreement”) is
made and entered into by Michael Griffith for himself and his spouse, if
applicable, and their attorneys, heirs, dependents, beneficiaries, executors,
administrators, successors, and assigns (collectively referred to in this
Agreement as “Employee”) and inVentiv Health, Inc. (“inVentiv”), any parent,
subsidiary, affiliate, successor, predecessor or otherwise related
companies(collectively referred to in this Agreement as the “Company”). This
Agreement supersedes all prior employment agreements or employment arrangements
of any kind Employee may have entered into with the Company, other than
Employee’s rights and obligations under the Enhanced Separation Agreement and
General Release of Claims (the “Enhanced Agreement”) to which this Agreement is
appended (if that agreement has been signed by Employee) and any obligations of
Employee that survive the termination of Employee’s employment expressly or by
necessary implication of the Severance and Non-Competition Agreement between
Employee and the Company, dated as of May 10, 2014 (the “Severance Agreement”),
including without limitation Employee’s non-disclosure, non-competition,
non-solicitation, and intellectual property assignment obligations therein (all
such obligations, together with Employee’s obligations under the Enhanced
Agreement, the “Continuing Obligations”),  a copy of which is attached hereto as
Exhibit A. Notwithstanding Section 7(b) of the Severance Agreement, for purposes
of this Agreement, “affiliate” and “Affiliated Company” shall not include any
other portfolio companies of Thomas H. Lee Partners (or any future private
equity parent of inVentiv) which are engaged in a different line of business
than inVentiv and are affiliated with inVentiv solely as a result of such common
ownership.   This Agreement shall become effective as of the Effective Date as
defined in Section ELEVEN below.  In full and fair consideration of the
agreements and conditions set forth below, the parties agree as follows:

ONE:Termination from Employment.

Employee acknowledges that his employment with the Company has ended effective
March 15, 2016 (“Termination Date”), after which date he warrants that he has
not represented and will not represent himself as employed by or associated with
the Company or its affiliates or its or their clients.  

 

--------------------------------------------------------------------------------

 

TWO:Separation Payments and Benefits. 

In consideration of Employee’s acceptance of this Agreement and provided that
Employee timely signs and does not revoke this Agreement, and continues to abide
by the obligations under this Agreement and the Continuing Obligations, the
Company agrees to provide Employee with severance benefits as follows:

 

(a)

Separation Pay. Twelve (12) months’ salary continuation in an amount equal to
Five Hundred Twenty-Five Thousand Dollars ($525,000) (the “Separation
Pay”).  The Separation Pay will be paid in accordance with the Company’s regular
payroll schedule following the Termination Date. Payment of Separation Pay will
begin on the next regular payroll date after the Effective Date of this
Agreement. The twelve (12)-month period during which Employee receives the
Separation Pay shall be called the “Separation Period”.  

 

(i)

No Duty to Mitigate.  Employee shall not be obligated to seek other employment
following the Termination Date and no payments under this Agreement, the
Enhanced Agreement, or any Equity Documents shall be subject to reduction as a
result of any future amounts earned by Employee (so long as not earned in
violation of Employee’s post-employment obligations under this or any other
agreement with the Company).  

 

 

(b)

Pro Rata Bonus. A bonus for fiscal year 2016 in an amount equal to that pro rata
portion of Employee’s annual bonus which, but for Employee’s termination of
employment, would have been earned by Employee during fiscal year 2016, if any
(“Pro Rata Bonus”).  The actual amount of the Pro Rata Bonus shall be determined
by and in accordance with the terms of the Company’s then-current bonus program
and will be paid in 2017 at the time the Company pays its employees bonuses in
respect of fiscal year 2016; provided that any such Pro Rata Bonus shall be
superseded and replaced by the Separation Bonus (as defined in the Enhanced
Agreement) if Employee has executed the Enhanced Agreement.

 

(c)

COBRA Subsidy. If Employee is eligible for and timely elects health care
continuation coverage pursuant to the Consolidated Omnibus Budget and
Reconciliation Act (“COBRA”) (which election Employee may make whether or not
Employee accepts this Agreement), the

 

--------------------------------------------------------------------------------

 

 

Company agrees to contribute the employer’s portion of such coverage (at the
same rate that it contributes from time to time to health insurance premiums for
its active employees) during the Separation Period (the “COBRA
Subsidy”).  Employee agrees and acknowledges that he will timely contribute
toward such COBRA coverage payments the same amount that he is currently
contributing toward his health care coverage and that upon the end of the
Separation Period and for so long as he remains eligible for such continuation
coverage, he will be solely responsible for full payment for such
coverage.  Employee agrees to keep the Company informed of his address during
the Separation Period.  Employee understands that the Company’s health care
plans may change at any time in the ordinary course. In the event that the
Company’s payment of the COBRA premium contributions as described under this
paragraph, would subject the Company to any tax or penalty under applicable laws
and regulations, Employee agrees to work with the Company in good faith to
restructure such benefit. The first installment of the COBRA Subsidy will be
paid on the next regular payroll date that is at least sixty (60) days following
the Termination Date. The first payment will be retroactive to the day following
the Termination Date.  In its sole discretion, the Company may, in lieu of the
Company contributions described above, make payment directly to Employee of the
amounts otherwise to be contributed, in which event Employee shall be
responsible for making timely contributions of the full payment for continued
coverage. 

 

(d)

Career Transition Assistance.  The Company will provide Employee with three (3)
months of executive-level career transition assistance services (“Transition
Assistance”) by a firm selected by the Company (including an aggregate cost),
provided that such Transition Assistance is commenced by Employee no later than
sixty (60) days following the Termination Date.  The Company will begin paying
for Transition Assistance on the sixtieth (60th) day following the Termination
Date. The first payment will be retroactive to the day following the Termination
Date.

 

(e)

Equity. Subject to any modifications to the foregoing provided for under the
express terms of the Enhanced Agreement, if that agreement has been signed by
Employee:

 

(1)

Option Holdings.  Employee currently holds options to purchase an aggregate of
36,053 shares of common stock (collectively, the “Options”) of inVentiv Group

 

--------------------------------------------------------------------------------

 

 

Holdings, Inc. (“Holdings”), which were granted under Holdings’ 2010 Equity
Incentive Plan (the “Plan”).  21,595 of the Options were granted under the
Non-Statutory Stock Option Agreement between Holdings and Employee dated July 2,
2015 (the “Option Agreement”), and 14,458 of the Options were granted under the
Non-Statutory Replacement Stock Option Agreement between inVentiv Group
Holdings, Inc. and Employee dated July 2, 2015 (the “Replacement Option
Agreement”).  As of the Termination Date, 4,687 Options are vested and
exercisable (the “Vested Options”), and 31,366 Options are unvested.  

 

(2)

Treatment of Vested Options. Following the Termination Date, the Vested Options
shall remain outstanding and exercisable in accordance with the terms of the
Option Agreement, as applicable, until the 90th day following the Termination
Date.  The Vested Options shall be subject to the terms of the Company’s 2010
Equity Incentive Plan, Replacement Option Agreement, the Stockholders Agreement
by and among inVentiv Group Holdings, Inc., inVentiv Midco Holdings, Inc.,
inVentiv Holdings, Inc., inVentiv Acquisition, Inc. and the Investors, Other
Investors, and Managers named therein dated as of August 4, 2010 (the
“Stockholders Agreement”), and any other agreements existing or to be entered
into in the future between Employee and the Company relating to the Company’s
equity (collectively, the “Equity Documents”).  

 

(3)

Termination of Unvested Options.  All of Employee’s remaining 31,366 unvested
Options shall terminate as of the Termination Date in accordance with the
Company’s 2010 Equity Incentive Plan, the Option Agreement and the Replacement
Option Agreement.

 

(4)

Forfeiture of RSUs. Employee currently holds 7,997 restricted stock units
(“RSUs”) of Holdings, Inc. pursuant to the Restricted Stock Unit Agreement
between Holdings, Inc. and Employee dated June 20, 2014 (the “RSU
Agreement”).  All of Employee’s RSUs shall be forfeited and terminated as of the
Termination Date in accordance with the terms of the RSU Agreement.

 

(f)

Vacation Pay, Business Expenses, and Accrued Benefits.

 

--------------------------------------------------------------------------------

 

 

(1)

Vacation.  Employee will be paid, at his final base rate of pay, for any
vacation days he had earned but not used as of the Termination Date, determined
in accordance with Company policy and as reflected on the books of the Company. 

 

(2)

Business Expenses. Within two (2) weeks following the Termination Date, Employee
must submit his final expense reimbursement statement reflecting all business
expenses incurred through the Separation Date, if any, for which Employee seeks
reimbursement, and, in accordance with Company policy, reasonable substantiation
and documentation for the same.  The Company will reimburse Employee for his
authorized and documented expenses within thirty (30) days of receiving such
statement pursuant to its regular business practice.

 

(3)

Accrued Benefits.  Except as otherwise provided under this Agreement or the
Additional Separation Agreement, Employee’s participation in all employee
benefit plans of the Company ended as of the Termination Date, in accordance
with the terms of those plans.  Employee acknowledges that he will not continue
to earn paid time off or other similar benefits after the Termination
Date.  Employee shall receive all accrued and vested benefits in accordance with
the terms of the applicable ERISA benefit plan(s) maintained by the Company.

 

(g)

Continued Indemnification and D&O Insurance.  The Company will continue to
indemnify Employee and hold Employee harmless against third-party claims for
acts or omissions that occurred prior to the Termination Date and in connection
with Employee’s work for the Company, to the extent provided under the
organizational documents of the Company.  Following Employee’s service as a
director and/or officer, as applicable, the Company shall cover Employee in the
same amount and to the same extent as other former directors and officers
generally are covered under any directors’ and officers’ liability insurance the
Company maintains from time to time.

 

(h)

Legal Fees.  The Company will reimburse Employee in an amount up to $15,000 for
reasonable legal fees incurred in connection with the negotiation of this
Agreement and the Enhanced Agreement, upon Employee’s submission of reasonable
substantiation of the same.

 

--------------------------------------------------------------------------------

 

THREE:Tax Withholdings. 

All payments made by the Company under this Agreement shall be reduced by any
tax or other amounts required to be withheld by the Company under applicable law
and all other lawful deductions authorized by Employee.

FOUR:Acknowledgments.

Employee acknowledges that the Company has paid all sums owed to him, including
but not limited to all salary, business expenses, allowances, vacation pay and
other benefits and perks as a result of his employment with the Company and/or
the termination of that employment, but excluding amounts due hereunder or
pursuant to the Enhanced Agreement.  Employee further acknowledges that in the
absence of this Agreement (and his execution and non-revocation of the release
of claims set forth in this Agreement), Employee would not be entitled to, among
other things, the payments and arrangements specified in Section TWO
above.  Employee further acknowledges that he has no rights under any severance,
bonus or incentive plan, program or arrangement, and he hereby waives any rights
thereto.  None of the foregoing, however, shall affect Employee’s rights under
the Enhanced Agreement, if that agreement has been signed by Employee.  Employee
acknowledges that his eligibility for healthcare benefits terminates as of the
last day of the month in which his employment terminates, except as to any
continuation of healthcare benefits for which he may be eligible under law and
which he timely elects.  

Employee further acknowledges that during the term of his employment with the
Company, Employee did not request, did not require, and/or was afforded a full
opportunity for Family and Medical Leave Act-related rights.  

If Employee is an officer or member of the board of directors of the Company or
any of its affiliated companies, Employee hereby acknowledges that he will
cooperate in the execution of any document reasonably requested to evidence
Employee’s resignation from such position(s).  

FIVE:Complete Release.

In exchange for the severance benefits provided to Employee under this Agreement
and other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged,

 

--------------------------------------------------------------------------------

 

Employee agrees to release and discharge the Company and any past, present, and
future employees, agents, officers, attorneys, directors, shareholders, members,
managers and employee benefit programs of any of them, and their agents and
insurers (the “Company Related Parties”) from all claims, actions, suits,
losses, obligations, demands, liabilities, costs, expenses and causes of action,
known or unknown, of any nature whatsoever, from the beginning of time until the
date Employee executes this Agreement, whether at law or in equity, (each
individually, a “Claim” and collectively, the “Claims”) which Employee has or
may have against the Company or the Company Related Parties related to
Employee’s employment with the Company, under the Severance Agreement or
otherwise, or the termination of that employment.

Employee also releases any and all Claims he may have under any federal, state
or local ordinances, statutes or common law, including but not limited to any
Claim for defamation, promissory estoppel, breach of contract, interference with
economic advantage, wrongful termination, retaliatory discharge, harassment,
discrimination or intentional infliction of emotional distress or under the Age
Discrimination In Employment Act, as amended, the Older Workers Benefit
Protection Act, as amended, Title VII of the Civil Rights Act of 1964, as
amended, the Civil Rights Act of 1991, as amended, the Family and Medical Leave
Act of 1993, as amended, Employee Retirement Income Security Act, as amended,
the Rehabilitation Act of 1973, as amended, the Americans with Disabilities Act
of 1990, as amended, the Consolidated Omnibus Budget Reconciliation Act, as
amended, the Health Insurance Portability and Accountability Act, as amended,
the Fair Labor Standards Act, as amended, the Sarbanes-Oxley Act, as amended,
the wage and hour, wage payment and fair employment practices laws and statutes
of the Commonwealth of Massachusetts and any other state or states in which
Employee has provided services to the Company; or any other federal, state or
local laws or regulations prohibiting employment discrimination or regulating
employment or termination of employment.  This also includes a release by
Employee of any Claims for wrongful discharge, constructive discharge,
whistleblowing, breach of contract, and any common law Claims relating to or
arising from his employment or the termination thereof.

This Agreement specifically includes any and all Claims for damages or penalties
relating to or in any way connected with the matters referred to herein, whether
or not now known or suspected to exist, and whether or not specifically or
particularly described or referred to herein.  Employee expressly waives any
right or claim of right to assert hereafter that any Claim has, through
ignorance,

 

--------------------------------------------------------------------------------

 

oversight or error, been omitted from the terms of this Agreement.  Employee
represents that he has not heretofore assigned or transferred, or purported to
assign or transfer, to any person or entity, any Claim, known or unknown to
exist, or any portion thereof or interest therein, which he has or may have had
against the Company or the Company Related Parties.

SIX:No Claims or Lawsuits.

Employee represents that he has not filed any complaints, charges, lawsuits or
requests for investigation against the Company, with any local, state or federal
agency or court, that he will not do so at any time hereafter with respect to
the matters referred to in Section FIVE above, and that if any such agency or
court assumes jurisdiction of any complaint or charge against the Company, on
behalf of Employee, he will request such agency or court to dismiss the
matter.  In addition, Employee promises never to make a Claim or file any
complaint, charge, lawsuit or request for investigation asserting any Claims
that are released in Section FIVE above against the Company.

Nevertheless, this Agreement does not prevent Employee from (i) reporting or
otherwise communicating concerning possible violations of federal law or
regulation to or with any governmental agency or entity including but not
limited to the Department of Justice, the Securities and Exchange Commission,
the Congress, and any Inspector General, or making other disclosures that are
protected under the whistleblower provisions of federal law or regulation; (ii)
filing a charge of discrimination with the Equal Employment Opportunity
Commission; (iii) cooperating with the Equal Employment Opportunity Commission
in an investigation of alleged discrimination; or (iv) testifying in any cause
of action when required to do so by law or if requested to do so by any
governmental, administrative or regulatory body with apparent jurisdiction
provided that he has notified the Company (where legally permitted) of such
governmental, administrative or regulatory request promptly after receipt of
such request.  However, except where prohibited by law, Employee waives his
right to recover any damages, attorneys’ fees, or other relief in any Claim or
suit brought by or through the Equal Employment Opportunity Commission or any
other state or local agency on Employee’s behalf under the Age Discrimination In
Employment Act, as amended, Title VII of the Civil Rights Act of 1964, as
amended, or the Americans With Disabilities Act, as amended, and under any Claim
on his behalf under any other federal, state or local law. Notwithstanding the
foregoing, Employee is not waiving his rights to (i) claims for breaches of this
Agreement, (ii) claims for vested and accrued benefits under the Company’s

 

--------------------------------------------------------------------------------

 

benefit plans, (iii) claims with respect to indemnification and coverage under
applicable directors’ and officers’ liability insurance policies, and (iv)
claims which may not be released under applicable law.

SEVEN: Confidential Information.

Subject to the second paragraph of Section SIX above and subject to any truthful
testimony or document production in the event of any litigation between inVentiv
or its affiliates and Employee, Employee agrees that during his employment and
at all times after his termination from employment, he is prohibited from
disclosing, using or relying on, and must at all times protect, all company
confidential information of any kind.  This includes but is not limited to all
information regarding the Company’s business, including but not limited to
information regarding its business strategy, operations, business development,
contracts, risks, risk management strategy, insurance coverage, claims, actual
or pending litigation, clients, vendors, financial information, and any other
information considered by the Company to be confidential or proprietary to it,
but does not include information in the public domain other than as a result of
Employee’s wrongful actions.  For the avoidance of doubt, any other similar
confidentiality obligations applicable to Employee shall also be subject to (a)
the second paragraph of Section SIX above, (b) any truthful testimony or
document production in the event of any litigation between the Company and
Employee, and (c) exclusions for information in the public domain other than as
a result of Employee’s wrongful actions.                    

EIGHT: Non-Admission of Liability.

This Agreement shall not in any way be construed as an admission by the Company
or Employee of any acts of wrongdoing whatsoever against Employee or the
Company, respectively, or any other person.   The Company specifically disclaims
any liability to or wrongdoing against Employee or any other person.

NINE:Consequences of Employee’s Violation of Agreement.

In event of a breach of the Continuing Obligations or this Agreement, Employee
shall forfeit any unpaid benefits provided under Section TWO.  In addition to
the forfeiture of the benefits provided under Section TWO, the following shall
apply in event of a breach of the Continuing Obligations or this Agreement:

 

--------------------------------------------------------------------------------

 

 

(a)

Except as otherwise provided herein, if Employee breaches Section SIX of this
Agreement by filing or refusing to dismiss a complaint, charge, grievance,
arbitration, or lawsuit based on claims that Employee has released, Employee
will pay for all costs, fees and expenses incurred by any person he complains
against or sues in violation of this Agreement in defending against Employee’s
claims, including, without limitation, reasonable attorneys’ fees.   

 

(b)

Subject to the foregoing subsection (a), Employee and the Company agree that in
any court, arbitration or other dispute resolution proceedings arising out of
this Agreement, the prevailing party shall be entitled to its or his reasonable
attorneys’ fees and costs incurred by it or him in connection with resolution of
the dispute in question in addition to any other relief granted thereby.  

 

(c)

Furthermore, in the event that Employee breaches this Agreement, Employee
acknowledges and agrees that the Company will be damaged irreparably and the
Company shall be entitled to an injunction or injunctions to prevent such breach
and to enforce specifically this Agreement and the terms, conditions and
provisions hereof, in addition to any other remedy to which it may be entitled,
at law or in equity.

 

(d)

Notwithstanding the foregoing, the Company shall provide Employee with written
notice of any breach of this Agreement and a cure period of 5 business days
following receipt of such written notice for Employee to cure such breach, if
such breach is curable and not a breach of the non-competition obligations under
the Severance Agreement.

TEN:Period for Review and Consideration of Agreement.

Employee acknowledges that he has been given a period of twenty-one (21)
calendar days to review and consider this Agreement before signing it.  Employee
further acknowledges that he may take as much of this twenty-one (21) day period
of time to consider this Agreement as he wishes before signing this Agreement
and that his signature within this time is entirely voluntary.  Employee agrees
that any modifications, material or otherwise, made to this Agreement do not
restart or affect in any manner the original twenty-one (21) day consideration
period.  

ELEVEN:Revocation Period.

 

--------------------------------------------------------------------------------

 

This Agreement will not become effective or binding on the parties until seven
(7) calendar days after it is signed (the “Effective Date”), during which time
Employee may revoke this Agreement if he wishes to do so.  Any revocation must
be in writing and directed to Eric Green, inVentiv Health, Inc., One Van de
Graaff Drive, Burlington, MA 01803.  Employee further understands and agrees
that notwithstanding anything contained herein to the contrary, if Employee
fails to sign this Agreement on or before the expiration of the twenty-one (21)
days of the day Employee received it, or if Employee revokes this Agreement
before the expiration of seven (7) days after executing it, this Agreement shall
not become effective or enforceable and Employee will not be entitled to receive
any payments or benefits under this Agreement not otherwise payable absent this
Agreement.

TWELVE:Binding Agreement.

This Agreement shall be binding upon and inure to the benefit of the Company’s
and Employee’s heirs, administrators, representatives, executors, parents,
successors, affiliates, and assigns; provided, that, neither party may assign
this Agreement other than to a successor in the event of a corporate
transaction.

THIRTEEN:Consultation with Attorney.

Company hereby advises Employee to consult an attorney regarding this
Agreement.  Employee represents and agrees that he has been advised by the
Company to consult an attorney regarding this Agreement, that he has had an
adequate opportunity to do so if he so desires, that he has carefully read and
fully understands all of the provisions of this Agreement, that he has been
given twenty-one (21) days within which to consider this Agreement, and that he
is voluntarily entering into this Agreement.

FOURTEEN:Confidentiality of Agreement.

Subject to the second paragraph of Section SIX above, Employee represents and
agrees that he will keep the terms (including payment amounts) of this Agreement
confidential (except to the extent publicly disclosed by the Company), and that
he will not disclose any information concerning this Agreement to anyone,
including but not limited to any past or present employee of the Company, except
(a) as may be required by law, (b) to his immediate family and as necessary to
his attorneys and tax advisors, and (c) to prospective employers or partners in
order to demonstrate his ongoing restrictive

 

--------------------------------------------------------------------------------

 

covenants (and for the avoidance of doubt, Employee may disclose the terms of
the Severance Agreement, the operative restrictive covenant provisions only of
the this Agreement and the operative restrictive covenant provisions only of the
Enhanced Agreement for such purpose), and then only on condition that they agree
not to further disclose this Agreement or any of its terms or provisions to
others.  The Company agrees to keep the terms (including payment amounts) of
this Agreement confidential, and that it will not disclose any information
concerning this Agreement to anyone, including but not limited to any past or
present employee of the Company, except (a) to those having a business need to
know, (b) in SEC filings or other governmental filings, and (c) as may be
required to be disclosed by law.

FIFTEEN:Entire Agreement.

This Agreement (together with the Enhanced Agreement, if that agreement has been
signed by Employee) sets forth the entire agreement between the parties, and
fully supersedes any and all prior oral or written agreements or understandings
between the parties pertaining to the subject matter of this Agreement, although
nothing in this Agreement shall be read to diminish or affect the validity of
Employee’s Continuing Obligations or Employee’s obligations set forth in the
Equity Documents.  This Agreement can be modified, amended or revoked only by
express written consent signed by both Employee and the Company.  Employee
acknowledges that in executing this Agreement, he has not relied on any other
representation, statement, agreement or promise by the Company regarding this
Agreement other than those expressly contained herein.

SIXTEEN:Severability.

Should any provision of this Agreement be declared or be determined by any court
to be illegal or invalid, the validity of the remaining parts, terms, or
provisions shall not be affected, and said illegal or invalid part, term, or
provision shall be deemed not to be part of this Agreement.

SEVENTEEN:Return of Company Property.

As a material condition of this Agreement, Employee further represents and
warrants that he has transferred to the Company all property and information of
the Company or the Company’s clients which came into his possession or were
developed by him in the course of his employment with the Company, including but
not limited to project files, keys, reports, customer lists, credit cards,

 

--------------------------------------------------------------------------------

 

computers, facsimile machines, furniture, office supplies, pagers, printers or
cars.  Employee further represents and warrants that he has retained no copies
of any such materials or other items; and further, if he should discover that
any such materials or other items, or copies thereof, are in his possession or
control, he will promptly return them to the Company without disclosure to
others.  If Employee fails to return the items detailed in this paragraph before
execution of this Agreement, or if the items returned are discovered to be
damaged, incomplete, or otherwise not in the same condition as when provided to
employee, the Company shall, if Employee has breached this obligation, have no
obligation to pay Employee the monies detailed in Section TWO; provided that in
the event of damage to Company physical property, the Company shall reduce the
payments by the cost of such damage.  Employee shall not be viewed as in breach
of this Section SEVENTEEN unless and until the Company has provided Employee
with written notice of his failure to comply and Employee has not complied
within 5 days following receipt of such written notice, so long as Employee has
not otherwise violated his obligations under this Agreement with respect to such
property or information (for example, by disclosing such information to a third
party). Also, all Company-sponsored credit cards must have a zero (0) balance
prior to the payment of the severance benefits or the making of the other
beneficial arrangements provided herein. Furthermore, recognizing that
Employee’s employment with the Company has terminated as of the Termination
Date, Employee agrees that he will not, for any purpose, attempt to access or
use any computer or computer network or system of the Company, including without
limitation the electronic mail system.  Further, Employee acknowledges that he
has disclosed to the Company all passwords necessary or desirable to obtain
access to, or that would assist in obtaining access to, all information which
Employee has password-protected  on any computer equipment, network or system of
the Company.  Notwithstanding the foregoing, Employee shall be permitted to
retain any compensation-related information or information reasonably needed for
tax planning or preparation purposes, and the Company shall attempt in good
faith to provide Employee with a copy of any of Employee’s personal contacts,
calendar, correspondence unrelated to the Company’s business, to the extent such
information can be efficiently identified and separated.

EIGHTEEN:Company Investigations.

                        Employee agrees to make himself reasonably available to
and cooperate reasonably with the Company in any internal investigation or
administrative, regulatory, or judicial proceeding.  Employee understands and
agrees that his cooperation would include, but not be limited to,

 

--------------------------------------------------------------------------------

 

providing factual information about which he has knowledge due to his employment
with the Company, making himself available to the Company upon reasonable notice
for interviews and factual investigations; appearing at the Company’s request to
prepare for and give testimony without requiring service of a subpoena or other
legal process; volunteering to the Company pertinent information; and, to the
extent legally permitted, turning over all relevant documents which are or may
come into his possession.  Any such cooperation shall be subject to Employee’s
reasonable business and personal commitments and shall not require Employee to
cooperate against his own legal interests or the legal interests of any future
employer Employee understands that in the event the Company asks for his
cooperation in accordance with this provision, the Company will reimburse him
for reasonable expenses (including travel expenses in accordance with Company
policy), approved by the Company in advance, upon his submission of appropriate
documentation. If Employee is required to render more than 15 hours of service
in any three-month period, he shall be compensated by the Company, to the extent
permitted by applicable laws, at the rate of $300 per hour for such excess
hours.

 

NINETEEN:

Governing Law.

This Agreement is made and entered into in the Commonwealth of Massachusetts and
shall in all respects be interpreted, enforced and governed under the laws of
the Commonwealth of Massachusetts without regard to Massachusetts law regarding
choice of law.  The language of all parts of this Agreement shall in all cases
be construed as a whole, according to its fair meaning, and not strictly for or
against either of the parties.  In the event of any dispute regarding this
Agreement, Employee hereby consents and submits to the exclusive jurisdiction of
the federal and state courts in and of the Commonwealth of Massachusetts.

 

TWENTY:

Non-Disparagement.

Subject to the second paragraph of Section SIX above and the first sentence of
SECTION SEVEN above, Employee agrees that he has not and will not disclose any
negative, adverse or derogatory comments that would be reasonably expected to
constitute disparagement or that would reasonably be considered derogatory or
detrimental to the good name or business reputation of the Company or the
Company Related Parties (other than shareholders who acquired shares of the
Company’s common stock in or subsequent to an initial public offering), except
that nothing in this provision shall be deemed to limit or affect Employee’s
giving truthful testimony under oath pursuant to

 

--------------------------------------------------------------------------------

 

a subpoena or as otherwise required by law.  The Company will use reasonable
efforts to instruct its senior officers and directors to not disparage Employee
at any time, and shall not make any public statements that would be reasonably
expected to constitute disparagement of Employee other than as required by law
or as part of an SEC or other governmental filing.

TWENTY-ONE:  No Re-Employment Obligation.

Employee agrees that in the event he re-applies for employment (or engagement as
an independent contractor) with the Company, the Company shall have no
obligation to re-hire or engage him.  

  TWENTY-TWO:Counterparts.

This Agreement may be executed in one (1) or more counterparts, including by
facsimile copies or by electronic scan copies delivered by email, each of which
shall be deemed an original and all of which together shall constitute one (1)
instrument.  

[Remainder of this page left intentionally blank.]

 

--------------------------------------------------------------------------------

 

 

PLEASE READ THIS AGREEMENT CAREFULLY.  IT CONTAINS A RELEASE OF ALL KNOWN AND
UNKNOWN CLAIMS.  EMPLOYEE ACKNOWLEDGES THAT HE HAS READ THIS AGREEMENT,
UNDERSTANDS IT, AND IS VOLUNTARILY ENTERING INTO IT.

 

inVentiv Health, Inc.

 

/s/ Michael Griffith_________/s/ Eric Green_______

By: MICHAEL GRIFFITHBy:  Eric R. Green

Title: General Counsel

 

 

Date: March 16, 2016

Date: March 16, 2016  

 